Citation Nr: 1449426	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating greater than 10 percent for post-fracture proximal right tibia with right knee degenerative changes, and residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from May 1968 to November 1971.

By a rating decision dated December 1971, service connection was awarded, in pertinent part, for post-fracture proximal right tibia, comminuted, at a rating of 10 percent.  The rating decision made note of the Veteran's knee condition at that time.

In March 2008, the Veteran made a claim for an increased rating for his knee condition, and service connection for arthritis of his service connected knee.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, denying the Veteran's request for an increased rating and continuing the Veteran's service connection for post-fracture proximal right tibia, to include right knee degenerative changes, and residuals thereof, at a rating of 10 percent.

The Veteran's claim was remanded by the Board in September 2012 for further development, and the matter is again before the Board.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran suffers from moderate functional impairment due to his post-fracture proximal right tibia with right knee degenerative changes, and residuals thereof; marked knee or ankle disability is not shown.

2.  The Veteran does not suffer from ankylosis of the right knee; limitation of flexion of 45 degrees or less; limitation of extension of 10 degrees or more; recurrent subluxation or objective evidence of lateral instability of either knee; or dislocated semilunar cartilage.




CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no greater, for post-fracture proximal right tibia with right knee degenerative changes, and residuals thereof, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

A November 2012 VCAA letter satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A previous April 2008 letter satisfied the remaining duty to notify provisions, in that it explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in April 2008 and January 2013.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria. 

Further, the Board finds that the RO has complied with the September 2012 remand instructions to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The September 2012 remand ordered that the Veteran be requested to identify private or VA treatment he may have received for proximal right tibia fracture residuals, including his right knee, particularly his treatment records from Soundview Orthopedic Associates and the VA Community Based Outpatient Clinic in New London.  The VCAA letter dated November 2012 met this requirement; although the evidence of record indicates that the Veteran did not respond to the letter.  The September 2012 remand also ordered that the Veteran then be scheduled for a VA examination, which was conducted in in January 2013.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Under the June 2008 rating decision, the Veteran's was rated under DC 5262, impairment of the tibia and fibula, for "post fracture proximal right tibia with X-ray findings of advanced right knee degenerative changes," at a rating of 10 percent.  38 C.F.R. § 4.71a (2014).  The Veteran contends that his tibia with knee disability should be rated as at least 20 percent disabling.  As discussed below, the Board agrees that a 20 percent disability rating is warranted. 

In this case, the Veteran suffered a motorcycle accident in 1971 in which he fractured his right femur, right proximal tibia, and ribs.  By an initial rating decision dated December 1971, service connection was awarded for post-fracture of the right femur, right proximal tibia, and ribs.  By the December 1971 decision, the Veteran was rated under DC 5262 for "post-fracture proximal right tibia, comminuted" at 10 percent.  The decision also noted that the Veteran suffered right knee pain and inability to walk four to five blocks without having a stop for rest, but was regaining good motion of his right knee after six weeks of physical therapy.

In March 2008, a radiology report noted "There are advanced degenerative changes throughout the knee with narrowing of the joint spaces.  Additionally there is a moderate joint effusion."  The physician cited her impression as: "Advanced degenerative changes with associated effusion.  Patchy demineralization of the proximal tibia."  Also in March 2008, the Veteran requested an increased rating due to his knee condition, and service connection for arthritis of the knee.

In April 2008, the Veteran appeared for a VA examination.  The Veteran reported: "Over the years... [a] slow onset of intermittent pain and weakness in the right knee."  He reported reduced ROM in his right knee and within the last month he began to have intense pain in his right knee after prolonged sitting; when getting up he would have pain which took several steps to resolve.  He reported pain generally, but no flare-ups of pain.  The Veteran stated that he had recently received a steroid injection in his joint which resulted in mild improvement, and he was being considered for Synvisc injections and a knee replacement.  He complained to the examiner of knee pain, tenderness, weakness with descending stairs, stiffness especially after prolonged periods, occasional heat, instability with stair climbing and pivoting, fatigability with prolonged walking of two to three miles, and lack of endurance, as demonstrated by his limited ability to walk the golf course; he now rides in a golf cart, when three years prior he walked the course.  The Veteran reported no swelling, redness, "locking," or incoordination with repetition, and stated that his condition had no impact on his ability to perform his job.

The April 2008 VA examiner noted the Veteran's facial grimace as objective evidence of painful motion.  The examiner noted knee flexion as 110 degrees with reported pain at the end of the ROM.  The Veteran had full extension.  The examiner observed normal gait with no functional limitations on standing and walking.  There was no evidence of edema, effusion, or instability.  In regard to stability, the MCL/LCL showed no laxity, and the Lachman's and McMurray's tests were negative.  The Veteran was not limited by pain with five repetitions, but had moderate crepitus with the repetitive motions.  The examiner diagnosed the Veteran with mild to moderate functional impairment as subjectively reported, with no reported symptoms of the Veteran's original fracture of the proximal right tibia and right femur.

In April 2008, private records from Soundview Orthopedic Associates reflect a diagnosis of right knee osteoarthritis.  April 2008 New London VA records diagnose the Veteran with "traumatic arthropathy right (sic) knee" and note: "Knee pain and stiffness after sitting.  Does pretty well once he gets moving.  Wears sleeve knee brace for exercise."

On January 2013, the Veteran appeared for his second and last VA examination.  The Veteran reported that since his diagnosis of degenerative arthritis in the right knee in 2008, he took Diclofenac for four years, which controlled his knee pain, but he stopped taking the drug after he suffered bleeding and an ulcer.  He was recently prescribed Celebrex for knee pain, but has not yet taken it.  He stated that his orthopedist recommended that he have knee replacement surgery, but the Veteran prefers to wait until he can no longer tolerate the pain.  The Veteran reported that he does not have knee pain when walking on ground level, but he has a significant amount of pain, including flare ups, while going up and down stairs.  When he sits for 30 minutes his knee stiffens and hurts when he stands.  The Veteran reported knee weakness and instability but denied any knee "locking."  The Veteran cycles and takes dance aerobics classes three times weekly; he reports that his knee feels better when exercising.  The Veteran denied that his knee condition has ever impacted his ability to work.

The January 2013 examiner found right knee flexion and post-test ROM to be 110 degrees.  The examiner found functional loss and/or functional impairment of the knee and lower leg, as the Veteran had less movement than normal and deformity on his right side.  The examiner noted the Veteran's diagnosed degenerative arthritis and observed that the Veteran's right knee showed genu valgum.  There was no objective evidence of painful motion and no limitation of extension.  The right knee had normal muscle strength, normal knee flexion, and extension.  The examiner found no instability of the right knee and no evidence or history of recurrent patellar subluxation/dislocation.  

The examiner opined that the Veteran has mild to moderate impairment in activities that would require going up and down steps and sitting for prolonged times due to subjective reports of pain with these activities, but nevertheless noted that the Veteran remains very active, cycling and participating in aerobics, and driving a car which sometimes requires prolonged sitting.

Under DC 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted when there is evidence of a moderate knee or ankle disability.  A 30 percent evaluation is warranted when there is evidence of a marked knee or ankle disability.  Finally, a maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion which requires a brace.  38 C.F.R. § 4.71a, DC 5262 (2014).  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Further, as noted above, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Here the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from slight or moderate knee or ankle disability, the difference between a 10 percent and 20 percent rating.  The Board resolves doubt in favor of the Veteran; when the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the instant case, medical evidence of record is at least in relative equipoise to support a finding that the Veteran suffers from a moderate knee disability which warrants an increased rating of 20 percent.  The March 2008 radiology report made the impression: "Advanced degenerative changes with associated effusion.  Patchy demineralization of the proximal tibia" (emphasis added).  The Veteran was subsequently diagnosed with right knee osteoarthritis.  The April 2008 examiner noted the Veteran's facial grimace as objective evidence of painful motion.  The April 2008 and January 2013 examiners noted right knee flexion as 110 degrees (normal endpoint is 140 degrees).  The January 2013 examiner found functional loss and/or functional impairment of the right knee and lower leg, and observed that the Veteran's right knee shows genu valgum.  

Here, much of the evidence in support of an increased rating is the Veteran's subjective reports.  The Veteran is competent to give evidence about what he has experienced such as painful motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In April 2008, the Veteran reported: "Over the years... [a] slow onset of intermittent pain and weakness in the right knee."  The Veteran has consistently reported knee pain, especially during prolonged sitting or exercising, and he has been prescribed and has taken medication for his knee pain.  In April 2008, he reported reduced ROM in his right knee.  The Veteran stated that he had recently received a steroid injection in his joint which resulted in mild improvement, and he was being considered for additional injections and an eventual knee replacement.  He complained to the examiner of knee pain, tenderness, weakness with descending stairs, stiffness especially after prolonged periods, occasional heat, instability with stair climbing and pivoting, fatigability with prolonged walking of two to three miles, and lack of endurance.  In January 2013, the Veteran reported knee weakness and instability.  The Veteran wears a knee brace while exercising.

The medical evidence of record does not support a finding of a marked knee disability, which would warrant a 30 percent evaluation, or nonunion of the tibia and fibula with loose motion which requires a brace, which would warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5262 (2014).  The Veteran enjoys an active lifestyle that includes aerobics and cycling.  He reported his right knee pain as only intermittent, provoked mainly by exercise or prolonged sitting.  The Veteran stated that his knee condition has never interfered with his work or ability to work (he is now retired), and the January 2013 VA examiner noted it does not interfere with his ability to drive a car which can involve prolonged sitting.  Neither VA examiner found objective evidence of instability of the right knee.  The Veteran reported only intermittent instability and reduced ROM.  The Veteran wears a right knee brace during exercise only; the evidence of record does not indicate that the brace was prescribed due to any nonunion of the tibia and fibula.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2014).  The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

Under DC 5255, the Veteran could be granted 20 percent rating for impairment of the femur, malunion of, with moderate knee disability.  The Board notes that the Veteran sustained fractures to his femur as well as his tibia; he is service connected for both injuries and the Veteran has been awarded a separate 10 percent evaluation for residuals of a fracture of the right femur with right hip bursal calcification under Diagnostic Code 5255.  However, the Veteran has not filed a claim for an increased in his femur or hip disability.  Accordingly, the issue of entitlement to a higher evaluation for the Veteran's femur fracture with hip bursal calcification is not presently before the Board.  
 
With respect to the Veteran tibia fracture, the currently assigned rating contemplates the Veteran's entire knee condition, to assign separate ratings under DC 5255 and 5262 would improperly constitute rating for duplicative or overlapping symptomatology.

Similarly, the Veteran has been diagnosed, with X-ray findings, to suffer osteoarthritis in his right knee.  The Veteran does not qualify for a separate rating under DC 5003, for osteoarthritis as established by X-ray findings, as his rating under DC 5262 contemplates his arthritis in determining that he suffers a moderate, not slight, right knee disability.  The Veteran further does not qualify for a separate rating under DC 5257, recurrent subluxation or lateral instability of the knee.  Neither VA examiner found objective evidence of recurrent subluxation or lateral instability of the knee.  Also, again, the Veteran's rating under DC 5262 encompasses his entire knee disability, including the Veteran's subjective reports of intermittent limitation of motion and instability.  As such, separate ratings under DCs 5003 and 5257 would improperly constitute ratings for duplicative or overlapping symptomatology.

Also, GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  Here, the Veteran has not reported or been assessed or diagnosed with significant limitation of flexion or limitation of extension of the knee.  That is, the Veteran does not have flexion is limited to 45 degrees or less or extension limited to 10 degrees or more in either knee as contemplated by compensable ratings based on limitation of motion under Diagnostic Codes 5260 and 5261.  As such, separate ratings under DCs 5260 and 5261 are not warranted.  Further, separate rating under these DCs would be for the same symptomatology as the rating assigned under DC 5262, which contemplates the Veteran's subjective reports of intermittent painful motion, limitation of motion, instability, and any functional loss of the right knee.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of 20 percent rating under DC 5262 for moderate right knee disability contemplates the entirety of the Veteran's symptoms in regard to the right knee, including the Veteran's subjective reports of intermittent pain, weakness and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran has full extension and no significant limitation of flexion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2014). 

Finally, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disabilities.  However, the Veteran's right knee condition has not been manifested by genu recurvatum or ankylosis.  Higher or separate ratings under these diagnostic codes are not warranted.  As stated, the Veteran's rating under DC 5262 contemplates his entire knee disability in the 20 percent rating.  Additional ratings under codes specific to the knee would be impermissibly duplicative or overlapping in symptomatology.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 20 percent disability rating under DC 5262.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a separate rating or a rating greater than 20 percent. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's post-fracture proximal right tibia with right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board has contemplated the medical evidence, including X-ray evidence of right knee osteoarthritis, in addition to the Veteran's subjective reports of intermittent right knee pain, reduced ROM, instability, weakness, tenderness, stiffness, and fatigability, in finding that the Veteran has moderate right knee disability to warrant a 20 percent rating under DC 5262.  The Veteran's knee disability is fully contemplated in the 20 percent rating.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


ORDER

Entitlement to an increased rating of 20 percent, but no greater, for post-fracture proximal right tibia with right knee degenerative changes, and residuals thereof, is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


